DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
Status of Rejections
The objections claims are withdrawn in view of applicant’s amendments.
The interpretations of “a sealing member”, “a moving mechanism” and “a thickness absorbing mechanism” under 35 U.S.C. 112(f) are maintained.
All previous rejections are maintained.
Claims 1-19 are pending and under consideration for this Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sealing member” in claim 1, line 5, which has been interpreted as being formed by a substrate-side sealing member and a holder-side 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 7-8, 13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fendel et al. (U.S. Patent No. 10,407,793), hereinafter Fendel.
Regarding claim 1, Fendel discloses a substrate holder for holding a substrate comprising a first holding member (substrate holder part 2) and a second holding 
Regarding claim 2, Fendel discloses the moving mechanism including a link mechanism (Fig. 3, linear chains 22a and 22b running from circular chain 22c to upper part of substrate holder part 2; Col. 7, lines 57-63).
Regarding claim 3, Fendel discloses the link mechanism including a rod member (fastening elements 23 and 24) having one end positioned outside the substrate holder and another positioned inside the substrate holder (Fig. 3; Col. 8, lines 28-30). An intermediate member (metallic chains 22a and 22b) has one end directly coupled to the 
Regarding claim 7, Fendel discloses the pin including a first diameter portion (element 18 is a screw, bolt or pin which has a larger head as exemplified by equivalent element 20 in Fig. 5; Col. 6, lines 64-66, and Col. 7, lines 50-52). The ring has a first and second part where the first diameter portion is passable through the first part and engageable with the second part (Fig. 5, oblong hole with circular recess element 27; Col. 7, lines 44-47 and 63-66).
Regarding claim 8, Fendel discloses that while the first diameter portion of the pin is caused to pass through the first part, the moving mechanism circumferentially moves the ring to engage the first diameter portion with the second part of the ring (Col. 7, lines 44-47, and Col. 8, lines 20-27).
Regarding claim 13, Fendel discloses the sealing member including a first seal portion (sealing element 10) and a second sealing portion (Sealing elements 11 and 12), where the first seal portion contacts the substrate (Fig. 1; Col. 6, lines 9-12) and the second seal portion contacts the first holding member (Fig. 1; Col. 6, lines 17-23). The pin (20) is located between the first seal portion and the second seal portion, as shown in Fig. 1 and 2.
Regarding claim 16, Fendel discloses a plating apparatus comprising the substrate holder of claim 1 and a plating bath (electrolyte bath) that houses the substrate held to the substrate holder and an anode (Col. 1, lines 33-44).

Regarding claim 18, Fendel discloses the first holding member including a busbar which electrically connects the outer contact portion and the base plate (see e.g. Figs. 1 and 2, upper portion of first contact element 13 which connects to hanging element 3; Col. 6, lines 32-40 and 49-53).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fendel in view of Gleissner et al. (U.S. Patent No. 9,418,883), hereinafter Gleissner.
Regarding claim 4, Fendel teaches all the elements of the substrate holder of claim 3 as stated above. Fendel further teaches a rod inner passage into which the rod member (23 and 24) is inserted, as shown in Fig. 3. Fendel does not teach a first packing that seals between a wall surface of the inner passage and the outer peripheral surface of the rod member.
Gleissner teaches a substrate holder including a rod member (pin 28) that is inserted into an inner passage that has a packing (pin shaft 27) sealing between a wall surface of the inner passage and the outer peripheral surface of the rod member (Fig. 3 and 4; Col. 5, lines 34-37). This shaft securely seals the connection of the rod to the base holding member.

Regarding claim 5, Fendel teaches all the elements of the substrate holder of claim 1 as stated above. Fendel does not teach the moving mechanism including a plurality of teeth formed in the ring along a circumferential direction, though Fendel does teach an inner passage, seen receiving fastening elements 23 and 24 in Fig. 3, from the outside of the holder to the peripheral edge of the ring.
Gleissner teaches a wafer substrate holder with a moving mechanism including a plurality of teeth (teeth 31) formed circumferentially on a ring (gear ring 30) (Fig. 4; Col. 5, lines 14-15). An inner passage, formed by pin shaft 27, extend from outside the holder to the plurality of teeth (Fig. 3 and 4; Col. 5, lines 19-21) This gear mechanism acts in addition to a pin and recess pair to maintain holding of the substrate and prevent deformation of the holder during processing (Col. 5, line 65-Col. 6, line3).
Regarding claim 6, Gleissner further teaches a tool (pin 28) including a tooth, wherein when the tool is inserted into the inner passage, the tooth engages with the plurality of teeth on the ring (Fig. 3 and 4; Col. 5, lines 15-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Fendel with the gear closing mechanism taught by Gleissner in order to have a secondary failsafe mechanism to maintain the secure holding of the substrate.

Gleissner teaches a thickness absorbing mechanism (helical spring 74) between a plate and ring of the substrate holder that biases the holder to the closing position (Fig. 5; Col. 5, lines 29-33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Fendel with the spring biasing mechanism taught by Gleissner in order to allow for variation caused by thickness of the substrate, without releasing or loosening the secureness of the holder.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fendel in view of Klindworth et al. (U.S. 20130333616), hereinafter Klindworth.
Fendel teaches all the elements of the substrate holder of claim 7 as stated above. Fendel further teaches the pin including a second diameter portion which has a diameter smaller than the first diameter portion (element 18 is a screw, bolt or pin which has a smaller shaft as exemplified by equivalent element 20 in Fig. 5; Col. 6, lines 64-66, and Col. 7, lines 50-52). Fendel does not teach a third diameter portion that has a diameter larger than the second diameter portion.
Klindworth teaches a locking mechanism for a substrate chamber with a pin (lift pin 125) including a first diameter portion (bushing 145), a second diameter portion (the shaft of pin 125) which has a diameter smaller than the first diameter portion, and a third diameter portion (the flat head of pin 125) which has a diameter larger than the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Fendel with the pin taught by Klindworth in order to allow for a connected unlocked position within the holder which can assist in maintaining alignment of the pins (Paragraph 0052, lines 1-12).
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fendel in view of Antolik (U.S. Patent No. 7,211,170).
Regarding claim 10, Fendel teaches all the elements of the substrate holder of claim 7 as stated above. Fendel further teaches the pin including a second diameter portion which has a diameter smaller than the first diameter portion (element 18 is a screw, bolt or pin which has a smaller shaft as exemplified by equivalent element 20 in Fig. 5; Col. 6, lines 64-66, and Col. 7, lines 50-52). Fendel does not teach a third diameter portion that has a diameter larger than the second diameter portion.
Antolik teaches a wafer holding apparatus that having a pin (210) and ring (200) locking mechanism, where the pin includes a first diameter portion (body 400 with L-notch 405), a second diameter potion (shaft 220) which has a diameter smaller than the first diameter portion, and a third diameter portion (hanging lip 410) which has a diameter larger than the first diameter portion (Fig. 3 and 4a; Col. 3, lines 19-51, and Col. 3, line 65-Col. 4, line 1). The ring includes a first part (large circular recess of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Fendel with the three section pin and ring parts taught by Antolik in order to have a floating height at which the holding members of the holder assembly can be held without fully disengaging the lock, allowing for more efficient repeated use.
Regarding claim 11, Fendel in view of Antolik teaches that while the first diameter portion and the third diameter portion of the pin are caused to pass through the first part, a moving mechanism circumferentially moves the assembly to engage the first diameter portion with the second part of the ring (the pin passes through large circular recess of 610 and engages the body 400 with lock bore 615 on lip 635; Antolik Fig. 3a, 6a and 6c, Col. 4, lines 38-42).
Regarding claim 12, Fendel in view of Antolik teaches that while the third diameter portion of the pin is caused to pass through the first part, a moving mechanism circumferentially moves the assembly to engage the third diameter portion with the third part of the ring (the pin passes through the large circular recess of receiving bore 610 and engages the hanging lip 410 with the smaller elliptical recess of receiving bore 610 on the lip of lock bore 615; Antolik Fig. 3 and 6a, Col. 4, lines 29-32).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fendel in view of Gleissner as applied to claim 14 above, and further in view of Stone (U.S. Patent No. 10,573,541).
Fendel in view of Gleissner teaches all the elements of the substrate holder of claim 14 as stated above. Fendel in view of Gleissner does not teach a suction pad that absorbs a back surface of the substrate placed on the substrate mounting table, a second packing that seals between the fixing plate and the substrate mounting table, or a vacuum line formed on the fixing plate that communicates with the suction pad via an inside of the second packing.
Stone teaches a substrate wafer retention system that include a substrate mounting table with a suction pad, comprised by rotary clamps 126A-C along shaft 128, that absorbs the back surface of the substrate on its mounting table (cam ring 108) (Fig. 2 and 3; Col. 8, lines 1-9). A packing, sealing member 136 comprised by O-rings 140 and ferrofluidic seal 138 of vacuum feedthrough 146, seals between a fixing plate (base 102) and the mounting table (Fig. 2; Col. 8, lines 16-36). A vacuum line is formed on the fixing plate with communicated with the suction pad via an inside of the second packing, comprised by passages 134A-C which engage with vacuum feedthrough 146 in base (Col. 8, lines 20-31). This vacuum system isolates sealed portion on one side of the base that holds the wafer (Col. 3, lines 25-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Fendel with the vacuum suction pad and sealing system taught by Stone in order to suitably position the substrate in place via a vacuum and prevent leakage into to holder itself.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fendel in view of Harris et al. (U.S. 2013/0134035).
Fendel teaches all the elements of the invention of claim 1 as stated above. Fendel does not explicitly teach the pin directly contacting the contacts, but does teach the pin being electrically connected to the contacts (see e.g. Fig. 1, fastening elements 18 mounted on metal fastening element 21c on top of conductor 13 which electrically connects to contacts 16, equivalent to the mounting of fastening elements 20 shown in Fig. 5; Col. 6, lines 32-34, and Col. 6, line 64-Col. 7, line 2).
Harris teaches a contact ring assembly for providing electrical contact to a held workpiece or wafer (see e.g. Paragraph 0013, lines 4-6), comprising a contacts with plurality of contact fingers (see e.g. Fig. 4, contact fingers 82 provided on forks 80 of contact strip 82; Paragraph 0019, lines 1-8, and Paragraph 0020, lines 1-3) provided with lugs or pins in the gap between contact fingers (see e.g. Fig. 4, lugs/pins/protrusions 72; Paragraph 0020, lines 3-7). These pins directly contact the contacts in order to position and align the contact fingers concentrically as well as laterally (Paragraph 0020, lines 5-11). Fendel also teaches the desire to maintain fixed alignment of the contact elements to allow for accurate positioning of the substrates (see e.g. Fendel Col. 8, lines 45-49).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate holder taught by Fendel to include the pins directly contacting the contacts and provided between contact fingers as taught by Harris in order to position and align the contact fingers.
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive.
Applicant argues, on page 8, that Fendel does not teach the contacts being electrically connected to the outer contact portion by the pin and not being electrically connected to the outer contact portion when the pin does not engage with the ring. This is not considered persuasive. In claim 1, the outer contact portion and ring in the claim are disposed on the first holding member, while the pin and the contacts are disposed on the second holding member. Fendel discloses a structure including a ring and outer contact portion which are electrically connected on a first holding member (see e.g. Fig. 5, circular chain 22c of holder part 2 directly contacts contact element 13 which connects to the outer source via hanging element 3; Col. 6, lines 32-34) and pins and contacts which are electrically connected on a second holding member (see e.g. Fig. 1, fastening elements 18 of holder part 1 are mounted on metal fastening element 21c on top of conductor 13 which electrically connects to contacts 16, equivalent to the mounting of fastening elements 20 shown in Fig. 5; Col. 6, lines 32-34, and Col. 6, line 64-Col. 7, line 2). The pins and ring are metallic and thereby forms an electrical connection when they are brought into contact by fastening of the first and second holder members (see e.g. Figs. 1-2 and 5, the fastening elements 18 are metallic along with metallic circular chain 22c which receives fastening elements 18 via recesses 27; Col. 6, line 64-Col. 7, line 2, and see e.g. Col. 7, lines 44-47 and 63-66). Since the first and second holding members are detachably fastened by the receipt of the pins in recesses of the ring (see e.g. Col. 6, lines 57-60, and Col. 7, lines 44-47, the holder 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795